-       .




                       The Attorney General of Texas
                                      September     18,       1979

MARK WHITE
Attorney General


                    Honorable Gibson D. (Gib) Lewis             Opinion No. Mw-58
                    Chairman, Committee on          ’
                     Intergovernmental Affairs            *     Re: Effect of a proposed charter
                    House of Representatives                    amendment which would inhibit the
                    Capitol Station 2910                        taxing authority of the City of Fort
                    Austin, Texas 78769                         Worth.

                    Dear Representative Lewis:

                          You have requested our opinion regarding the effect of a proposed
                    amendment to the Charter of the City of Fort Worth. The proposed
                    amendment, which may be submitted to the voters at the general election to
                    be held on November 6,1979, provides:
723Main. S”iw 610
“Ousbnl. TX 77002               The ad valorem’tax rate of the City of Fort Worth
7WZ8-0701                     shall be divided into two separate and distinct tax
                              rates; those being described and named Bond Rate
                              and General Fund Rate. Further, that the Bond Rate
                              shall be set for the Fiscal Year of 1979-1980at that
                              rate which shall provide for the retirement of legal
                              bond payments as prescribed for that 5scal year, and
                              no more, and that subsequent year% rates be set
                              accordingly. Further, that the General Fund be set
                              for the fiscal year 1979-60 at the rate which shall
                              produce $26 Million Dollars revenue, with no
                              provision for delinquency or uncollectables, and that
                              in subsequent years, shall be set at that rate which
                              will produce a growth rate in Ad Valorem taxes not to
                              exceed 5% of the previous year’s revenue from Ad
                              Velorem Taxes.

                    At present, the city charter requires that the tax rate be set by the City
                    Council prior to October 1 of each year. You state that the adoption of the
                    amendment would require that the 1979-80 rate be set at an amount
                    substantially lower than that which will be set by the Council prior to
                    October L YOU ask therefore whether the amendment may lawfully be
                    applied to the 1979-60 tax rate.



                                                 P- 183
Honorable Gibson D. (Gib) Lewis     -   Page Two (Mw-581



       The question presented here is ln many ,respects similar to that considered in
Attorney General Opinion MWjl (19?91. In that opinion, we held that legislation
implementing a constitutionally derived tax exemption could not be awlled to tax
liabilities which had become “5xed by levy end assessment” as of the Statute’s effe&Ve
date. We relied in part on article Ill, section 55 of the Texas Constitution:

            The Legislature shall have no power to release a extinguish, or to
            authorize the releasing or extinguishi,   in whole or in part, the
            indebtediieas, RabilIty op &ligation     of any corporation ce
            individual, to this State or to any county or defined subdivision
            thereof, or other municipal corporation therein, except delinquent
            taxes which have been &e for a period of at least ten years.

Under the circumstances you have described, adoption of the charter amendment would
extinguish, in part, the liability of individuals to a political subdivision of the state. Since
8 home rule city may exercise only those powers which the legislature itself could have
exercised, it follows that a city may not act to “authorize the releasing or extinguiihing,”
in part, of the liability of individuals to the City of Fort Worth.

       Under the terms prescribed in Attorney General Opinion MW-4 (l979), a “taxpayer’s
liability hisfixed when these two requlirements are met, the assessment has been made and
there has been a legal levy.” See Cracker v. Santo Consolidated LS.D., llfl S.W.Zd750
(Tex. Civ. App. - l&&land 1938,rit dismQ3L vLe@ refers to the City Council’s act in
imposing the tax and fixing the rate, Clegg v. State, 42 Tex. 605, 610-ll (1875), while
%ssessmenta describes “the administrative process of applying the tax rate to an
individual’s property end thereby determining the amount he owes.” Attorney General
Opinion MW-4 (l9791. According to the present requirements of the Fort Worth City
Charter, the tax rate must be levied prior to October L Since assessments will also have
been made prior to the date of tlte charter amendment election, the amendment may not
constitutionally affect the 1979-80 tax rate. Such a construction would not render the
amendment totally ineffective, however, since it also includes a valid provision limitii
the annual growth,rate in ad valorem taxes to “5% of the previous year’s revenue from Ad
Valorem Taxes.”

                                        SUMMARY

            Since the tax rate is levied and assessments are made prior to the
            election of November 6, 1979, a proposed amendment to the
            Charter of the City of Fort Worth adopted that date will be
            ineffective to affect the 1979-80 tax rate. The amendment would,
            however, limit future taxes to a rate which would produce a growth
            of not more than 5ve percent of the previous year’s revenue from
            ad valorem taxaticn.




                                                 MTRK WHITE
                                                 Attorney General of Texas


                                            P.    184
Honorable Gibson D. (Gib) Lewis    -   Page Three    (.NW-58)



JOHNW. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by Rick Gilpin
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman
David B. Brooks
Susan Garrison
Rick Gilpin
Myra McDaniel
William G Reid
Bruce Youngblood




                                          P.   185